Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: figure 1a “first variation” using mechanism 5b on the right, and mechanism with holes 505 on the left.
Species 2: figure 2 “second variation” using mechanism 5b on the right, and mechanism with holes 7’ on the left.  
Applicant is requested to indicate which drawings apply to the generic right hand side mechanism, and is also requested to indicate which drawings apply to the distinct left hand side mechanism that applicant elects.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1 is generic.

Species 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of EP2570575 Migliorni.  
Migliorni discloses an invisible concealed hinge for doors of the type comprising: a first connecting body 1a intended to be inserted within a respective housing cavity formed in the jamb or the leaf of the door, having a measurement in three dimensions; a second connecting body 1b intended to be inserted inside a respective housing cavity formed in the jamb or leaf of the door, having a measurement in three dimensions; an articulation device 21 that interconnects the first and the second connecting bodies allowing their relative movement between a closed condition, corresponding to the closing of the door, and a condition of complete opening, corresponding to the complete opening of the door; in the closed condition the first and the second connecting bodies defining, in combination between each other, a seat (space within the bodies) in which is enclosed the articulation device 21, the first and/or the second connecting body comprising a supporting structure 8a, which in turn comprises: - a central part 611 intended to accommodate part of the articulation device; 
- two end portions, placed on opposite sides of the central part along the length direction of the respective connecting body and intended to interact with and/or accommodate fixing means of the connecting body to the jamb or the leaf (has mounting holes, present and visible in figure 10); 
- the first and the second connecting bodies having two sides opposite with respect to a plane defined by the depth direction and by the length direction of said two sides the inner one (inner edge of 8a, shown in figure 10, is notched, to accommodate the articulation device 21) being the side that in the opening-closing movement of the hinge runs the shorter trajectory path, the outer one being the other; 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677